         Case 2:14-cv-00824-MSG Document 61 Filed 03/19/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 UNITED STATES OF AMERICA, ex rel.                      : CIVIL ACTION NO.
 SARAH BEHNKE,                                          : 2:14-cv-00824 (MSG)
                                                        :
                                 Plaintiffs,            :
                                                        :
                        v.                              :
                                                        :
 CVS CAREMARK CORPORATION,                              :
 CVS CAREMARK Rx, LLC (f/k/a CAREMARK                   :
 Rx, INC.), CAREMARKPCS HEALTH LLC, and                 :
 SILVERSCRIPT INSURANCE COMPANY,                        :
                                                        :
                                 Defendants.            :
                                                        :



                                    NOTICE OF:
                             WITHDRAWAL OF APPEARANCE

TO THE CLERK OF THE COURT:

      Kindly withdraw the appearance of Jonathan D. Berger as counsel for Plaintiff Sarah

Behnke in the above-captioned matter. Other counsel who have appeared on behalf of Plaintiff

will remain in the action.

                                               Respectfully,

Dated: March 19, 2019                          _/s/ Jonathan D. Berger______________
                                               Jonathan D. Berger
                                               BERGER MONTAGUE PC
                                               1818 Market Street, Suite 3600
                                               Philadelphia, PA 19103-6305
                                               Telephone: (215) 875-3000
         Case 2:14-cv-00824-MSG Document 61 Filed 03/19/19 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I hereby certify that on this date I caused to be served a copy of the foregoing Withdrawal

of Appearance upon all counsel of record by ECF..

Date: March 19, 2019                                        /s/ Jonathan D. Berger
                                                            Jonathan D. Berger
